 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is dated as of September 9,
2011, between ParkerVision, Inc., a Florida corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser, and each Purchaser,
severally and not jointly, desires to purchase from the Company, securities of
the Company as more fully described in this Agreement.
 
WHEREAS, the Company has registered up to $50,000,000 shares of its capital
stock, warrants and debt securities pursuant to an effective registration
statement on Form S-3 under the Securities Act of 1933, as amended (the
“Securities Act”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
PURCHASE AND SALE
 
1.1   Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and each Purchaser,
severally and not jointly, agrees to purchase, the number of  Shares set forth
on the signature page hereto executed by such Purchaser.  Each Purchaser shall
deliver to the Company, via wire transfer or a certified check of immediately
available funds, an amount equal to such Purchaser’s Subscription Amount as set
forth on the signature page hereto executed by such Purchaser and the Company
shall deliver to each Purchaser its respective Shares as determined pursuant to
Section 1.2(a) and as set forth on such signature page, and the Company and each
Purchaser shall deliver the other items set forth in Section 1.2 that are
deliverable at the Closing.  Upon satisfaction of the covenants and conditions
set forth in Sections 1.2 and 1.3, the Closing shall occur at the offices of
Graubard Miller, The Chrysler Building, 405 Lexington Avenue, 19th Floor, New
York, New York, or such other location as the parties shall mutually agree.
 
1.2   Deliveries.
 
(a)        Unless other arrangements have been made with such Purchaser, on or
prior to the Closing Date, the Company shall deliver or cause to be delivered to
each Purchaser the following:
 
(i)         this Agreement duly executed by the Company;
 
(ii)         a legal opinion of Graubard Miller, counsel to the Company, in form
and substance satisfactory to the Purchasers;
 
(iii)        [intentionally omitted]
 
 
 

--------------------------------------------------------------------------------

 
 
(iv)        a copy of the irrevocable instructions to the Company’s transfer
agent instructing the transfer agent to deliver via The Depository Trust Company
Deposit or Withdrawal at Custodian system Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price; and
 
(v)        [intentionally omitted]
 
(vi)        the Base Prospectus and Prospectus Supplement (which may be
delivered in accordance with Rule 172 under the Securities Act).
 
(b)        On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:
 
(i)         this Agreement duly executed by such Purchaser; and
 
(ii)        such Purchaser’s Subscription Amount by wire transfer to the account
as specified in writing by the Company.
 
1.3   Closing Conditions.
 
(a)        The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)         each representation and warranty of the Purchasers shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that time (except for those representations and warranties that speak as
of a specific date, which shall be true and correct as of such date);
 
(ii)        all obligations, covenants and agreements of each Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)        the delivery by each Purchaser of the items set forth in Section
1.2(b) of this Agreement.
 
(b)        The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:
 
(i)         each representation and warranty of the Company shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that time (except for those representations and warranties that speak as
of a specific date, which shall be true and correct as of such date);
 
(ii)        all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)        the delivery by the Company of the items set forth in Section
1.2(a) of this Agreement and such other items as may be agreed to with a
particular Purchaser;
 
 
2

--------------------------------------------------------------------------------

 
 
(iv)        there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v)        from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market nor shall any such suspension have been threatened, and, at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing;
 
(vi)        the Shares shall be listed on the Company’s principal Trading
Market;
 
(vii)       the Company shall have obtained all Required Approvals;
 
(viii)      no statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of the transactions contemplated by the Transaction Documents; and
 
(ix)       the aggregate Subscription Amount for all Purchasers hereunder shall
be at least $6,864,000.
 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES
 
2.1   Representations and Warranties of the Company.  Except as specifically
disclosed in the SEC Reports (as defined in Section 2.1(g) below), the Company
hereby makes the following representations and warranties to each Purchaser and
Ladenburg Thalmann & Co. Inc. as of the date hereof and as of the Closing Date
(except for those representations and warranties that speak as of a specific
date, which are made as of such date):
 
(a)        Organization and Qualification.  The Company has no
subsidiaries.  The Company is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
or default of any of the provisions of its articles of incorporation, bylaws or
other organizational or charter documents.  The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to
 
 
3

--------------------------------------------------------------------------------

 
 
result in (i) a material adverse effect on the legality, validity or
enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”), and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b)        Authorization; Enforcement.The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with the Required Approvals (as defined in Section
2.1(d) below).  Each Transaction Document has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(c)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Securities
and the consummation by the Company of the other transactions contemplated
hereby and thereby do not and will not (i) conflict with or violate any
provision of the Company’s articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any “Lien” (which for purposes of this
Agreement shall mean a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction) upon any of the properties
or assets of the Company under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as could not have or reasonably be
expected to result in a Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)        Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including, without
limitation, any Trading Market (as defined in Section 2.1(e) below)) in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than such filings as are required to be made under
applicable Federal and state securities laws, such notices as are required to be
given to The NASDAQ Stock Market, LLC and such filings as are required to be
made with the Financial Industry Regulatory Authority, Inc. (the “Required
Approvals”).
 
(e)        Issuance of the Securities; Registration.  The issuance of the Shares
is duly authorized and, when issued and paid for in accordance with the
Transaction Documents, the Shares will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company.  The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock currently issuable pursuant to the Transaction
Documents.  The issuance by the Company of the Securities has been registered
under the Securities Act and all of the Securities are freely transferable and
tradable by the Purchasers without restriction (other than any restrictions
arising solely from an act or omission of a Purchaser).  The Securities are
being issued pursuant to the Registration Statement.  The Registration Statement
is effective and available for the issuance of the Securities thereunder and the
Company has not received any notice that the SEC has issued or intends to issue
a stop-order or other order with respect to the Registration Statement or the
Prospectus or that the SEC otherwise has (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus, in either case, either temporarily or
permanently, or intends or has threatened in writing to do so. The “Plan of
Distribution of Shelf Securities” section included in the Registration Statement
permits the issuance and sale of the Securities hereunder.  Following the
issuance of Securities in accordance with the applicable Transaction Documents,
the Shares will be tradable without further registration under the Securities
Act on the Capital Market of The NASDAQ Stock Market, LLC (the “Trading
Market”).  At the time the Registration Statement and any amendments thereto
became effective, and as of the date hereof and the Closing Date, the
Registration Statement and any amendments thereto each conformed and will
conform in all material respects to the requirements of the Securities Act and
did not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Prospectus and any amendments or
supplements thereto, at the time the Prospectus or any amendment or supplement
thereto was issued and at the Closing Date, each conformed and will conform in
all material respects to the requirements of the 1933 Act and did not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Company meets all
of the requirements for the use of Form S-3 under the 1933 Act for the offering
and sale of the Shares, and the SEC has not notified the Company of any
objection to the use of the form of the Registration Statement pursuant to Rule
401(g)(1) under the 1933 Act.
 
 
5

--------------------------------------------------------------------------------

 
 
(f)         Capitalization.  The capitalization of the Company is as set forth
in the SEC Reports and the Prospectus Supplement.  The Company has not issued
any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the Registration Statement, including any
amendments or supplements thereto, pursuant to the exercise of employee stock
options under the Company’s stock option plans and pursuant to the conversion or
exercise of securities exercisable, exchangeable or convertible into Common
Stock (“Common Stock Equivalents”).  No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
any transaction pertaining to the Company’s capital stock.  Except as set forth
in the SEC Reports, the Registration Statement and the Prospectus Supplement,
including any amendments or supplements thereto, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
with all federal and state securities laws, and none of such outstanding shares
was issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities.  No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Securities.  There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
(g)        SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials filed prior to the date hereof,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except


 
6

--------------------------------------------------------------------------------

 
 
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.
 
(h)        Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or “Affiliate” (defined as any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 144 under the Securities Act), except pursuant to existing Company
stock option plans.  The Company does not have pending before the Commission any
request for confidential treatment of information.  Except for the issuance of
the Securities contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists with respect to
the Company or its business, properties, operations, financial condition or
prospects that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed one (1) Trading Day prior to the date that this
representation is made.
 
(i)         Litigation.  There is no action, suit, inquiry, notice of violation,
Proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  To the knowledge of the Company, there is not pending
or contemplated, any investigation by the Commission involving the Company or
any current or former director or officer of the Company.  The Commission has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.
 
(j)         Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the


 
7

--------------------------------------------------------------------------------

 
 
Company, and the Company is not a party to a collective bargaining agreement,
and the Company believes that its relationship with its employees is good.  No
executive officer of the Company, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters.  The Company is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
(k)        Compliance.  The Company (i) is not in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company under), nor has
the Company received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority, or (iii) is not and has not been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.
 
(l)         Regulatory Permits.  The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
(m)       Title to Assets.  The Company has good and marketable title in fee
simple to all real property owned by it that is material to the business of the
Company and good and marketable title in all personal property owned by them
that is material to the business of the Company, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
is in compliance.
 
(n)        Intellectual Property.  The Company owns, possesses, or can acquire
on reasonable terms, all Intellectual Property necessary for the conduct of its
business as now conducted or as described in the Registration Statement, the
Base Prospectus and the Prospectus Supplement to be conducted, except as such
failure to own, possess, or acquire such rights would not result in a Material
Adverse Change.  Except as set forth in the Registration Statement, the Base
Prospectus and the Prospectus Supplement and the Company’s SEC Reports, (i) to
the


 
8

--------------------------------------------------------------------------------

 
 
knowledge of the Company, there is no infringement, misappropriation or
violation by third parties of any such Intellectual Property, except as such
infringement, misappropriation or violation would not result in a Material
Adverse Change; (ii) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such claim; (iii) the
Intellectual Property owned by the Company and to the knowledge of the Company,
the Intellectual Property licensed to the Company has not been adjudged invalid
or unenforceable, in whole or in part, and there is no pending or threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and the Company is unaware of any facts which
would form a reasonable basis for any such claim; (iv) there is no pending or
threatened action, suit, proceeding or claim by others that the Company
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, the Company has not received any written
notice of such claim, and the Company is unaware of any other fact which would
form a reasonable basis for any such claim; and (v) to the Company’s knowledge,
no employee of the Company is in or has ever been in violation of any term of
any employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive covenant to or with a former employer where the
basis of such violation relates to such employee’s employment with the Company
or actions undertaken by the employee while employed with the Company, except as
such violation would not result in a Material Adverse Change.  “Intellectual
Property” shall mean all patents, patent applications, trade and service marks,
trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property.
 
(o)        Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the businesses in which the Company is engaged,
including, but not limited to, directors and officers insurance coverage.  The
Company has no reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.
 
(p)        Transactions With Affiliates and Employees.  Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000, other than (i) for payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) for other employee benefits, including equity awards under any
incentive equity plan of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(q)        Sarbanes-Oxley.  The Company is in compliance with any and all
requirements of the Sarbanes-Oxley Act of 2002 that are applicable to the
Company and effective as of the date hereof, and any and all rules and
regulations promulgated by the Commission thereunder that are applicable to the
Company and effective as of the date hereof and as of the Closing Date.  The
Company maintains a system of internal accounting controls sufficient to provide
reasonable assurance that:  (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms.  The Company’s
certifying officers have evaluated the effectiveness of the disclosure controls
and procedures of the Company as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company that have materially affected, or
is reasonably likely to materially affect, the internal control over financial
reporting of the Company.
 
(r)        Certain Fees.  Except as otherwise provided in this Agreement or as
set forth in the Prospectus Supplement, no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
Person with respect to the transactions contemplated by the Transaction
Documents.  The Purchasers shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by the Transaction Documents.
 
(s)        Trading Market Rules.  The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.
 
(t)         Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(u)        Registration Rights.  Other than with respect to the Company’s
existing registration statements filed under the Securities Act, or as otherwise
disclosed in the SEC
 
 
10

--------------------------------------------------------------------------------

 
 
Reports, no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company.
 
(v)        Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act.  Except as disclosed
in the SEC Reports, the Company has not, in the 12 months preceding the date
hereof, received notice from any Trading Market on which the Common Stock is or
has been quoted to the effect that the Company is not in compliance with the
maintenance requirements of such Trading Market, and the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such maintenance requirements.
 
(w)       Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(x)        No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 2.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.
 
(y)        Solvency.  As of the date hereof and as of the Closing Date after
giving effect to the receipt by the Company of the proceeds from the sale of the
Securities hereunder, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).  The Company has no
knowledge of any facts or circumstances which lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  The SEC Reports
set forth as of the dates thereof all outstanding secured and unsecured
Indebtedness (as defined below) of the Company, or for which the Company has
commitments.


 
11

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $50,000 (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  The Company is not in default with respect
to any Indebtedness.
 
(z)        Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Purchasers or their agents
or counsel with any information that it believes constitutes or might constitute
material, non-public information, except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents.  The
Company understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in the Securities.  All of the
disclosure furnished by or on behalf of the Company to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, is true and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
 
(aa)      Tax Status.  Except for matters that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Company (i) has made or filed all necessary federal, state, foreign and local
income and franchise tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations and (iii) has set
aside on its books provision reasonably adequate for the payment of all material
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
(bb)      Foreign Corrupt Practices.  Neither the Company, nor to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on their behalf
of which the Company is aware) which is  in violation of law, or (iv) violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended.
 
(cc)      Accountants.  The Company’s accountants are named in the Prospectus
Supplement.  To the knowledge of the Company, such accountants, who the Company
expects will express their opinion with respect to the financial statements to
be included in the


 
12

--------------------------------------------------------------------------------

 
 
Company’s next Annual Report on Form 10-K, are a registered public accounting
firm as required by the Securities Act.
 
(dd)      Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.
 
(ee)      Acknowledgement Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Sections 2.2(e) and 3.12 hereof), it is understood and acknowledged by the
Company that: (i) none of the Purchasers has been asked by the Company to agree,
nor has any Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or “derivative” securities based on securities
issued by the Company or to hold the Securities for any specified term; (ii)
past or future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, presently may have a
“short” position in the Common Stock, and (iv) each Purchaser shall not be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.  The Company further understands
and acknowledges that (y) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(ff)       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities (other than for Ladenburg
Thalmann & Co. Inc.’s placement of the Securities), or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
(gg)      Approvals.  The issuance and quotation of the Shares on the Trading
Market  requires no further approvals, including but not limited to, the
approval of shareholders.
 
 
13

--------------------------------------------------------------------------------

 
 
2.2   Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby makes the following representations
and warranties to the Company as of the date hereof and as of the Closing Date
(except for those representations and warranties that speak as of a specific
date, which are made as of such date):
 
(a)        Organization; Authority.  Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser.  Each Transaction Document
to which it is a party has been duly executed by such Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)        Understandings or Arrangements.  Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities
laws).  Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business.
 
(c)        [Intentionally omitted]
 
(d)        [Intentionally omitted]
 
(e)        Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, such Purchaser has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser,
directly or indirectly executed any purchases or sales, including Short Sales,
of the securities of the Company during the period commencing on the date that
such Purchaser was first contacted (orally or in writing) by the Company or any
other Person in connection with the transactions contemplated hereunder and
ending immediately prior to the execution hereof.  Notwithstanding the
foregoing, in the case of a Purchaser that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this
Agreement.  Notwithstanding the foregoing, for


 
14

--------------------------------------------------------------------------------

 
 
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.
 
The Company acknowledges and agrees that the representations contained in
Section 2.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE III.
OTHER AGREEMENTS OF THE PARTIES
 
3.1   [Intentionally omitted].
 
3.2   Furnishing of Information.  Until the time that no Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.
 
3.3   Integration.  The Company shall not sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of any Trading Market such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.
 
3.4   Securities Laws Disclosure; Publicity.  The Company shall (a) by 9:00 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby and (b) issue a Current Report on Form 8-K, and including
the Transaction Documents as exhibits thereto, within the time required by the
Exchange Act.  From and after the issuance of such press release, the Company
represents to the Purchasers that it shall have publicly disclosed all material,
non-public information delivered to any of the Purchasers by the Company or any
of its Subsidiaries, or any of their respective officers, directors, employees
or agents in connection with the transactions contemplated by the Transaction
Documents.  The Company and Ladenburg Thalmann & Co. Inc. shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor Ladenburg Thalmann & Co. Inc.
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of Ladenburg Thalmann & Co. Inc.,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.  Notwithstanding
the foregoing, the Company shall not, and shall take all reasonable action to


 
15

--------------------------------------------------------------------------------

 
 
cause Ladenburg Thalmann & Co. Inc. not to, publicly disclose the name of any
Purchaser or its investment adviser, or include the name of any Purchaser or its
investment adviser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except (a)
as required by federal securities law in connection with the filing of final
Transaction Documents (including signature pages thereto) with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).
 
3.5   Shareholder Rights Plan.  No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.
 
3.6  Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide any Purchaser or its agents or counsel with any information
that the Company believes constitutes or may constitute material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information.  The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
3.7   Use of Proceeds.  The Company shall use the net proceeds from the sale of
the Securities hereunder as set forth under “Use of Proceeds” in the Prospectus
Supplement.
 
3.8   Indemnification of Purchasers.  Subject to the provisions of this Section
3.8, the Company will indemnify and hold each Purchaser and its directors,
officers, shareholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any third party who is not an Affiliate of such Purchaser Party
(including for these purposes a derivative action brought on behalf of the
Company by any third party who is not an Affiliate of such Purchaser Party),
arising out of or resulting from the execution, delivery, performance or
enforcement of any of the
 
 
16

--------------------------------------------------------------------------------

 
 
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such third party or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  If any action
shall be brought against any Purchaser Party in respect of which indemnity may
be sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party.  Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate
counsel.  The Company will not be liable to any Purchaser Party under this
Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 3.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to (x) any cause of action or similar right of any
Purchaser Party against the Company or others, and (y) any liabilities the
Company may be subject to pursuant to law.
 
3.9   Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Shares pursuant to this
Agreement.
 
3.10 Listing of Common Stock.  The Company hereby agrees to use best efforts to
maintain the listing of the Common Stock on the Trading Market on which it is
currently listed, and concurrently with the Closing, the Company shall, if
necessary, promptly secure the listing of all of the Shares on such Trading
Market. The Company further agrees, if the Company applies to have the Common
Stock traded on any other Trading Market, it will then include in such
application all of the Shares, and will take such other action as is necessary
to cause all of the Shares to be listed or quoted on such other Trading Market
as promptly as possible.  The Company will then take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
3.11 Equal Treatment of Purchasers.  No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of the
Transaction Documents unless the same


 
17

--------------------------------------------------------------------------------

 
 
consideration is also offered to all of the parties to the Transaction
Documents.  For clarification purposes, this provision constitutes a separate
right granted to each Purchaser by the Company and negotiated separately by each
Purchaser, and is intended for the Company to treat the Purchasers as a class
and shall not in any way be construed as the Purchasers acting in concert or as
a group with respect to the purchase, disposition or voting of Securities or
otherwise.
 
3.12 Certain Transactions and Confidentiality. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that neither it nor any Affiliate
acting on its behalf or pursuant to any understanding with it will execute any
purchases or sales, including Short Sales of any of the Company’s securities
during the period commencing with the execution of this Agreement and ending at
such time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the initial press release as described in Section
3.4.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company pursuant to the initial press
release as described in Section 3.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in this Agreement and otherwise provided to the Purchaser
in connection with this transaction.  Notwithstanding the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that (i) no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 3.4, (ii) no
Purchaser shall be restricted or prohibited from effecting any transactions in
any securities of the Company in accordance with applicable securities laws from
and after the time that the transactions contemplated by this Agreement are
first publicly announced pursuant to the initial press release as described in
Section 3.4 and (iii) no Purchaser shall have any duty of confidentiality to the
Company after the issuance of the initial press release as described in Section
3.4.  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.
 
3.13 Reduction of Subscription Amount.  If the Subscription Amount indicated on
any Purchaser’s signature page hereto would result in the Purchaser or its
investment adviser acquiring beneficial ownership in excess of 14.9% of the
Company’s Common Stock immediately after the Closing (as calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder), then the Subscription Amount of the Purchaser shall
automatically, without action by the Purchaser, be reduced to an amount such
that the Purchaser’s (or the investment adviser’s) beneficial ownership would
equal 14.9% of the Company’s Common Stock immediately after the Closing (as
calculated in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder).
 
3.14 Subsequent Equity Sales.  From the date hereof until 30 days after the
Closing Date, the Company shall not issue, enter into any agreement to issue or
announce the issuance or


 
18

--------------------------------------------------------------------------------

 
 
proposed issuance of any shares of Common Stock or Common Stock Equivalents;
provided, that the Company may issue (a) securities pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities; (b)
securities to employees, officers, consultants or directors of the Company
pursuant to any existing equity compensation plan or any future equity
compensation plan duly adopted for such purpose, by a majority of the
non-employee members of the Board of Directors or a majority of the members of a
committee of non-employee directors established for such purpose; or (c)
securities upon the exercise or exchange of or conversion of any securities of
the Company exercisable or exchangeable for or convertible into shares of Common
Stock or Common Stock Equivalents that are (i) issued and outstanding on the
date of this Agreement, provided that such securities have not been amended
since the date of this Agreement to increase the number of such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, or (ii) issued pursuant to clause (a), (b) or (c)(i) of this
Section.
 
ARTICLE IV.
MISCELLANEOUS
 
4.1   Termination.  This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before
September 23, 2011; provided, however, that no such termination will affect the
right of any party to sue for any breach by any other party (or parties).
 
4.2   Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.
 
4.3   Entire Agreement.  The Transaction Documents, together with any exhibits
and schedules thereto, the Base Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.
 
4.4   Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail at
the facsimile number or electronic mail address set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,


 
19

--------------------------------------------------------------------------------

 
 
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail at the facsimile
number or electronic mail address set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto.
 
4.5   Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and all of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought.  Notwithstanding the previous sentence, no modification, supplement
or amendment of this Agreement that disproportionately affects the rights of any
Purchaser shall be effective unless signed by such Purchaser.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
4.6   Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
4.7   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”
 
4.8   No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except that Ladenburg Thalmann & Co. Inc. shall have the benefit
of, and shall be an intended third party beneficiary of, the representations and
warranties set forth in Section 2.1.
 
4.9   Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute


 
20

--------------------------------------------------------------------------------

 
 
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.
 
4.10 Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities.
 
4.11 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
4.12 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
4.13 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
4.14 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company or its transfer
agent shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company or its transfer agent of such
loss, theft or destruction.  The applicant for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity) associated with the issuance of such replacement
Securities.
 
4.15 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be


 
21

--------------------------------------------------------------------------------

 
 
entitled to specific performance under the Transaction Documents.  The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations contained in the Transaction
Documents and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.
 
4.16 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
4.17 Independent Nature of Purchasers’ Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document.  Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including, without limitation, the rights
arising out of this Agreement or out of the other Transaction Documents, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.  Each Purchaser has been represented
by its own separate legal counsel in its review and negotiation of the
Transaction Documents.  The Company has elected to provide all Purchasers with
the same terms and Transaction Documents for the convenience of the Company and
not because it was required or requested to do so by any of the Purchasers.  It
is expressly understood and agreed that each provision contained in this
Agreement and in each other Transaction Document is between the Company and a
Purchaser, solely, and not between the Company and the Purchasers collectively
and not between and among the Purchasers.
 
4.18 Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.
 
4.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common


 
22

--------------------------------------------------------------------------------

 
 
Stock in any Transaction Document shall be subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
ARTICLE V.
DEFINITIONS
 
5.1    Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 5.1:
 
“Base Prospectus” means the final prospectus filed in the Registration
Statement.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 1.1.
 
“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the third
Trading Day following the date hereof.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Per Share Purchase Price” equals $0.88, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
 
“Prospectus” means the Base Prospectus and any Prospectus Supplement.
 
“Prospectus Supplement” means any supplement to the Base Prospectus complying
with Rules 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser prior to the execution hereof.
 
“Registration Statement” means the effective registration statement with
Commission File No. 333-161903 which registers the sale of the Shares to the
Purchasers.
 
 
23

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Securities” means the Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below such Purchaser’s name on
the signature page of this Agreement and next to the heading “Subscription
Amount,” in United States dollars and in immediately available funds.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
[SIGNATURE PAGES FOLLOW]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
PARKERVISION, INC.
     
By:
     
Name:
   
Title:
     
Address for Notice:
With a copy to (which shall not constitute notice):
 
7915 Baymeadows Way, Suite 400
Jacksonville, Florida 32256
Fax: (904) 731-0958
E-mail: cpoehlman@parkervision.com
 
David Alan Miller, Esq.
Graubard Miller
405 Lexington Avenue, 19th Floor
New York, New York 10174
Fax:  (212) 818-8881
E-mail: dmiller@graubard.com



[SIGNATURE PAGES FOR PURCHASERS FOLLOW]
 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT WITH PARKERVISION,
INC.


 
IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of
Purchaser:                                                                                                                                                                        
 
Signature of Authorized Signatory of
Purchaser:                                                                                                                          
 
Name of Authorized
Signatory:                                                                                                                                                         
 
Title of Authorized
Signatory:                                                                                                                                                            
 
Subscription Amount: $                         
 
Shares:                                                
 
[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
PURCHASER SUPPLEMENT TO SIGNATURE PAGE
[PROVIDE THIS UNDER SEPARATE COVER]


 
Email Address of Authorized
Signatory:                                                                                                                                      
            
 
Facsimile Number of Authorized
Signatory:                                                                                                                                   
          
 
Address for Notice to
Purchaser:                                                                                                                                                         
   
 
Address for Delivery of Securities to Purchaser (if not same as address for
notice):                                                                                    
 
                                                                                                                                                                                                              
 
 
DWAC Instructions:                                   
 
                                                                 
 
                                                                 

 
EIN/TIN/SSN:                                                                          
 